Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his position as a district manager of a thrift shop after three weeks of employment because he refused to work on Saturdays. We affirm the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because he was discharged due to misconduct. Representatives of the employer testified that claimant was informed during both of his interviews that Saturdays were mandatory working days because they were the busiest days in the stores. Claimant’s testimony to the contrary merely created a credibility issue, which the Board was free to resolve against him (see, Matter of Wright [Commissioner of Labor], 249 AD2d 668, 669). Given that the failure to abide by a reasonable request of the employer may constitute misconduct (see, Matter of Corso [Hudacs], 201 AD2d 817), we conclude that substantial evidence supports the Board’s decision.
Cardona, P. J., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.